DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 9/3/2021, claims 1 – 20 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 9/3/2021 is herein reviewed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 11,144,862 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent comprise all of the subject matter of claims 1 – 20 of the instant application.
Claims 1 – 9 of the instant application are reproduced in the table below adjacent to the corresponding subject matter of claims 1 – 9 of the U.S. Patent No. 11,144,862 B1. One can readily identify that the claims of the U.S. Patent anticipate the claims of the instant application while also comprising additional subject matter. Claims 10 – 20 of the instant application are rejected under the same rationale as they recite subject matter similar to claims 1 – 9.
Instant Application 17/465,944
U.S. Patent No. 11,144,862 B1
1. A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
1. A computing platform, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:

generate a business capability model, wherein generating the business capability model comprises:
(from claim 1) … generate a business capability model, wherein generating the business capability model comprises:
discovering network computer resources; and
(from claim 1) discovering network computer resources;
interrogating the network computer resources to identify relationships between the network computer resources and data flows associated with one or more business processes;
(from claim 1) interrogating the network computer resources to identify relationships between the network computer resources and upstream or downstream data flows associated with one or more business processes; and
cause a graphical user interface comprising one or more selectable graphical representations of one or more applications associated with one or more enterprise technology resources to be displayed on a display device of a user computing device;
(from claim 1) cause a graphical user interface comprising one or more selectable graphical representations of one or more applications associated with one or more enterprise technology resources to be displayed on a display device of a user computing device;
receive, via the communication interface, a first user input identifying an occurrence of a technology incident by selecting one of the graphical representations of the one or more applications;
(from claim 1) receive, via the communication interface, a first user input identifying an occurrence of a technology incident by selecting one of the graphical representations of the one or more applications;
in response to receiving the first user input, trace, using the business capability model, an impact of the technology incident; and
(from claim 1) in response to receiving the first user input, trace, using the business capability model, upstream or downstream impacts of the technology incident; and
 cause a visual representation of data dependencies indicating the impact of the technology incident to be displayed on the display device of the user computing device.
(from claim 1) cause a visual representation of data dependencies indicating upstream or downstream impacts of the technology incident to be displayed on the display device of the user computing device.
2. The computing platform of claim 1, wherein tracing the impact of the technology incident comprises tracing upstream or downstream impacts at N levels, where N is greater than two.
2. The computing platform of claim 1, wherein tracing the upstream or downstream impacts of the technology incident comprises tracing the upstream or downstream impacts at N levels, where N is greater than two.
3. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to dynamically update the visual representation of data dependencies as new technology incidents are identified.
3. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to dynamically update the visual representation of data dependencies as new technology incidents are identified.
4. The computing platform of claim 1, wherein causing the visual representation of data dependencies indicating the impact of the technology incident to be displayed on the display device of the user computing device comprises causing the user computing device to illuminate, on the display device of the user computing device, graphical representations of applications associated with enterprise technology resources in upstream or downstream dependencies.
4. The computing platform of claim 1, wherein causing the visual representation of data dependencies indicating the upstream or downstream impacts of the technology incident to be displayed on the display device of the user computing device comprises causing the user computing device to illuminate, on the display device of the user computing device, graphical representations of applications associated with enterprise technology resources in upstream or downstream dependencies.
5. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to validate accuracy of enterprise data based on tracing the impact of the technology incident.
5. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to validate accuracy of enterprise data based on tracing the upstream or downstream impacts of the technology incident.
6. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive a second user input that simulates a removal of one or more applications by interacting with one or more selectable graphical representations of the one or more applications; in response to receiving the second user input, trace, using the business capability model, an impact of removing the of one or more applications; and cause a visual representation of data dependencies indicating the impact of the removal of the one or more applications to be displayed on the display device of the user computing device.
6. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive a second user input that simulates a removal of one or more applications by interacting with one or more selectable graphical representations of the one or more applications;
in response to receiving the second user input, trace, using the business capability model, upstream or downstream impacts of removing the of one or more applications; and
cause a visual representation of data dependencies indicating upstream or downstream impacts of the removal of the one or more applications to be displayed on the display device of the user computing device.

7. The computing platform of claim 6, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive a third user input simulating an addition of one or applications by interacting with the graphical user interface; in response to receiving the third user input, trace, using the business capability model, an impact of adding the one or more applications; and cause a visual representation of data dependencies indicating the impact of the addition of the one or more applications to be displayed on the display device of the user computing device.

7. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive a third user input simulating an addition of one or applications by interacting with the graphical user interface;
in response to receiving the third user input, trace, using the business capability model, upstream or downstream impacts of adding the one or more applications; and
cause a visual representation of data dependencies indicating upstream or downstream impacts of the addition of the one or more applications to be displayed on the display device of the user computing device.
8. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to continuously update the business capability model in accordance with new laws or regulations.
8. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to continuously update the business capability model in accordance with new laws or regulations.
9. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to continuously update the business capability model as network computer resources are removed or new network computer resources are added.
9. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to continuously update the business capability model as network computer resources are removed or new network computer resources are added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 3, 8 – 12, and 17 – 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Chodavarapu et al. (US 2013/0304530 A1), hereinafter “Chodavarapu”. 
Regarding claim 1, Chodavarapu teaches a computing platform, comprising: 
at least one processor (computing system includes processor (Chodavarapu Paragraphs [0142 – 0145] and Fig. 14)); 
a communication interface communicatively coupled to the at least one processor  (computing system includes communication interfaces (Chodavarapu Paragraphs [0142 – 0145] and Fig. 14)); and 
memory storing computer-readable instructions that, when executed by the at least one processor  (computing system includes coupled memory (Chodavarapu Paragraphs [0142 – 0145] and Fig. 14)), cause the computing platform to: 
generate a business capability model (starting with a default Business Process Model (Chodavarapu Paragraph [0070]) BPM modified and includes the process modeling information and dependency information (Chodavarapu Paragraphs [0071] and [0088])), wherein generating the business capability model comprises: 
discovering network computer resources (extracting or determining the enterprise architecture 650 including definitions of the architecture 650 (Chodavarapu Paragraph [0114]) enterprise architecture definitions including relationship, processes, and applications in the enterprise network (Chodavarapu Paragraph [0041])); and 
interrogating the network computer resources to identify relationships between the network computer resources (interrogating enterprise architecture 650 to determine dependency information (Chodavarapu Paragraph [0094]) dependency information including information between IT resources in the enterprise network (Chodavarapu Paragraph [0091])) and data flows associated with one or more business processes (dependency information including data dependency on the processes and activities that form links in data chains (Chodavarapu Paragraph [0093])); 
cause a graphical user interface comprising one or more selectable graphical representations (providing and rendering a graphical user interface (GUI) (Chodavarapu Paragraph [0072])) of one or more applications associated with one or more enterprise technology resources to be displayed on a display device of a user computing device (displaying a representation of all the processes and the entire business architecture (Chodavarapu Paragraph [0072]) wherein the processes include the applications associated with technology resources (Chodavarapu Paragraphs [0025], [0028] and [0034])); 
receive, via the communication interface, a first user input identifying an occurrence of a technology incident by selecting one of the graphical representations of the one or more applications (a user may select anyone of the processes displayed in the GUI and in response view a specifying series of activities comprising the process as well as dependency information of the process activities, wherein process activities include specific events in a transaction or set of transactions (e.g., business disputes and billing) (Chodavarapu Paragraph [0101]) process activities are associated with enterprise applications (Chodavarapu Paragraph [0110])); 
in response to receiving the first user input, trace, using the business capability model, an impact of the technology incident (in response to the user selection, the part of the logical model specifying the series of activities is provided as a sub-function of the greater function, and is displayed as a sequence of activities including the dependency information (the incident analogous to the aforementioned sub-function of a transaction, such as a billing dispute) (Chodavarapu Paragraph [0101])); and 
cause a visual representation of data dependencies indicating the impact of the technology incident to be displayed on the display device of the user computing device (selection of the process provides a view of the specifying series of activities including the sub-function and data dependency information associated therewith (Chodavarapu Paragraphs [0101 – 0102])).  

Regarding claim 2, Chodavarapu teaches the computing platform of claim 1, wherein tracing the impact of the technology incident comprises tracing upstream or downstream impacts at N levels, where N is greater than two (graphical user interface provides the user enterprise model viewing at a plurality of layers (Chodavarapu Paragraph [0072]) layers including event correlation layer, application layer, business process management layer, and more (Chodavarapu Paragraphs [0031 – 0034])).  

Regarding claim 3, Chodavarapu teaches the computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to dynamically update the visual representation of data dependencies as new technology incidents are identified (on-going and automatic updates to the display dashboard based upon updating of the data received regarding the monitoring system (Chodavarapu Paragraph [0132]) wherein the monitored system data includes the displayed sub-functions and the visual representation includes the data dependencies (Chodavarapu Paragraph [0101])).  

Regarding claim 8, Chodavarapu teaches the computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to continuously update the business capability model in accordance with new laws or regulations (updating the business model based upon rules and state definitions (Chodavarapu Paragraph [0123]) wherein an update to the business model causes an update to the visual dashboard (Chodavarapu Paragraph [0035])).  

Regarding claim 9, Chodavarapu teaches the computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to continuously update the business capability model as network computer resources are removed or new network computer resources are added (applying a new business process to be monitored, wherein an update to the business model causes an update to the visual dashboard (Chodavarapu Paragraph [0035])).  

Regarding claim 10, Chodavarapu teaches the method, comprising: 
at a computing platform comprising at least one processor, a communication interface, and memory (Chodavarapu Paragraphs [0142 – 0145] and Fig. 14): 
generating, by the at least one processor, a business capability model (starting with a default Business Process Model (Chodavarapu Paragraph [0070]) BPM modified and includes the process modeling information and dependency information (Chodavarapu Paragraphs [0071] and [0088])), wherein generating the business capability model comprises: 
discovering network computer resources (extracting or determining the enterprise architecture 650 including definitions of the architecture 650 (Chodavarapu Paragraph [0114]) enterprise architecture definitions including relationship, processes, and applications in the enterprise network (Chodavarapu Paragraph [0041])); and 
interrogating the network computer resources to identify relationships between the network computer resources (interrogating enterprise architecture 650 to determine dependency information (Chodavarapu Paragraph [0094]) dependency information including information between IT resources in the enterprise network (Chodavarapu Paragraph [0091])) and data flows associated with one or more business processes (dependency information including data dependency on the processes and activities that form links in data chains (Chodavarapu Paragraph [0093])); 
causing, by the at least one processor, a graphical user interface comprising one or more selectable graphical representations (providing and rendering a graphical user interface (GUI) (Chodavarapu Paragraph [0072])) of one or more applications associated with one or more enterprise technology resources to be displayed on a display device of a user computing device (displaying a representation of all the processes and the entire business architecture (Chodavarapu Paragraph [0072]) wherein the processes include the applications associated with technology resources (Chodavarapu Paragraphs [0025], [0028] and [0034])); 
receiving, by the at least one processor, via the communication interface, a first user input identifying an occurrence of a technology incident by selecting one of the graphical representations of the one or more applications (a user may select anyone of the processes displayed in the GUI and in response view a specifying series of activities comprising the process as well as dependency information of the process activities, wherein process activities include specific events in a transaction or set of transactions (e.g., business disputes and billing) (Chodavarapu Paragraph [0101]) process activities are associated with enterprise applications (Chodavarapu Paragraph [0110]));
in response to receiving the first user input, tracing, by the at least one processor, using the business capability model, an impact of the technology incident (in response to the user selection, the part of the logical model specifying the series of activities is provided as a sub-function of the greater function, and is displayed as a sequence of activities including the dependency information (the incident analogous to the aforementioned sub-function of a transaction, such as a billing dispute) (Chodavarapu Paragraph [0101])); and 
causing, by the at least one processor, a visual representation of data dependencies indicating the impact of the technology incident to be displayed on the display device of the user computing device (selection of the process provides a view of the specifying series of activities including the sub-function and data dependency information associated therewith (Chodavarapu Paragraphs [0101 – 0102])).  

Regarding claim 11, Chodavarapu teaches the method of claim 10, further comprising dynamically updating, by the at least one processor, the visual representation of data dependencies as new technology incidents are identified (on-going and automatic updates to the display dashboard based upon updating of the data received regarding the monitoring system (Chodavarapu Paragraph [0132]) wherein the monitored system data includes the displayed sub-functions and the visual representation includes the data dependencies (Chodavarapu Paragraph [0101])).  

Regarding claim 12, Chodavarapu teaches the method of claim 10, wherein generating the business capability model comprises interrogating the network computer resources to identify relationships between the network computer resources and identify upstream or downstream data flows at N levels, where N is greater than two (graphical user interface provides the user enterprise model viewing at a plurality of layers (Chodavarapu Paragraph [0072]) layers including event correlation layer, application layer, business process management layer, and more (Chodavarapu Paragraphs [0031 – 0034])).  

Regarding claim 17, Chodavarapu teaches the method of claim 10, further comprising continuously updating, by the at least one processor, the business capability model in accordance with new laws or regulations (updating the business model based upon rules and state definitions (Chodavarapu Paragraph [0123]) wherein an update to the business model causes an update to the visual dashboard (Chodavarapu Paragraph [0035])).  

Regarding claim 18, Chodavarapu teaches the method of claim 10, further comprising continuously updating, by the at least one processor the business capability model as network computer resources are removed or new network computer resources are added (applying a new business process to be monitored, wherein an update to the business model causes an update to the visual dashboard (Chodavarapu Paragraph [0035])).  

Regarding claim 19, Chodavarapu teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory (computing system includes processor, communication interfaces, and memory including instructions (Chodavarapu Paragraphs [0142 – 0145] and Fig. 14)), cause the computing platform to: 
generate a business capability model (starting with a default Business Process Model (Chodavarapu Paragraph [0070]) BPM modified and includes the process modeling information and dependency information (Chodavarapu Paragraphs [0071] and [0088])), wherein generating the business capability model comprises: 
discovering network computer resources (extracting or determining the enterprise architecture 650 including definitions of the architecture 650 (Chodavarapu Paragraph [0114]) enterprise architecture definitions including relationship, processes, and applications in the enterprise network (Chodavarapu Paragraph [0041])); and 
interrogating the network computer resources to identify relationships between the network computer resources (interrogating enterprise architecture 650 to determine dependency information (Chodavarapu Paragraph [0094]) dependency information including information between IT resources in the enterprise network (Chodavarapu Paragraph [0091])) and data flows associated with one or more business processes (dependency information including data dependency on the processes and activities that form links in data chains (Chodavarapu Paragraph [0093])); 
cause a graphical user interface comprising one or more selectable graphical representations (providing and rendering a graphical user interface (GUI) (Chodavarapu Paragraph [0072])) of one or more applications associated with one or more enterprise technology resources to be displayed on a display device of a user computing device (displaying a representation of all the processes and the entire business architecture (Chodavarapu Paragraph [0072]) wherein the processes include the applications associated with technology resources (Chodavarapu Paragraphs [0025], [0028] and [0034])); 
receive, via the communication interface, a first user input identifying an occurrence of a technology incident by selecting one of the graphical representations of the one or more applications (a user may select anyone of the processes displayed in the GUI and in response view a specifying series of activities comprising the process as well as dependency information of the process activities, wherein process activities include specific events in a transaction or set of transactions (e.g., business disputes and billing) (Chodavarapu Paragraph [0101]) process activities are associated with enterprise applications (Chodavarapu Paragraph [0110])); 
in response to receiving the first user input, trace, using the business capability model, an impact of the technology incident (in response to the user selection, the part of the logical model specifying the series of activities is provided as a sub-function of the greater function, and is displayed as a sequence of activities including the dependency information (the incident analogous to the aforementioned sub-function of a transaction, such as a billing dispute) (Chodavarapu Paragraph [0101])); and 
cause a visual representation of data dependencies indicating the impact of the technology incident to be displayed on the display device of the user computing device (selection of the process provides a view of the specifying series of activities including the sub-function and data dependency information associated therewith (Chodavarapu Paragraphs [0101 – 0102])).  

Regarding claim 20, Chodavarapu teaches the one or more non-transitory computer-readable media of claim 19, wherein tracing the impact of the technology incident comprises tracing upstream or downstream impacts at N levels, where N is greater than two (graphical user interface provides the user enterprise model viewing at a plurality of layers (Chodavarapu Paragraph [0072]) layers including event correlation layer, application layer, business process management layer, and more (Chodavarapu Paragraphs [0031 – 0034])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chodavarapu in view of Goela et al. (US 11,343,355 B1), hereinafter “Goela”.
Regarding claim 4, where Chodavarapu teaches the computing platform of claim 1, wherein causing the visual representation of data dependencies indicating the impact of the technology incident to be displayed on the display device of the user computing device (Chodavarapu Paragraph [0101]) and comprises causing the user computing device to display, on the display device of the user computing device, graphical representations of applications associated with enterprise technology resources (rendering the sub-functions associated with the selected process by the user, including the dependencies associated therewith (Chodavarapu Paragraph [0101])), Chodavarapu fails to teach illuminating graphical representations of applications in upstream or downstream dependencies.
However, in analogous art, Goela teaches illuminating graphical representations of applications in upstream or downstream dependencies (highlighting an application dependency map for a single application (Goela Col. 25 Line 60 – Col. 26 Line 10)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Goela related to highlighting a dependency map for a particular application and apply them to the teachings of Chodavarapu for the purpose of emphasizing a single application dependency map and making it more visual (Goela Col. 25 Line 60 – Col. 26 Line 10). One would be motivated as such as this would allow a user to more readily identify, visually, a single application and its dependencies.

Regarding claim 13, where Chodavarapu teaches the method of claim 10, wherein causing the visual representation of data dependencies indicating the impact of the technology incident to be displayed on the display device of the user computing device (Chodavarapu Paragraph [0101]) and comprises causing the user computing device to display, on the display device of the user computing device, graphical representations of applications associated with enterprise technology resources (rendering the sub-functions associated with the selected process by the user, including the dependencies associated therewith (Chodavarapu Paragraph [0101])), Chodavarapu fails to teach illuminating graphical representations of applications in upstream or downstream dependencies.
However, in analogous art, Goela teaches illuminating graphical representations of applications in upstream or downstream dependencies (highlighting an application dependency map for a single application (Goela Col. 25 Line 60 – Col. 26 Line 10)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Goela related to highlighting a dependency map for a particular application and apply them to the teachings of Chodavarapu for the purpose of emphasizing a single application dependency map and making it more visual (Goela Col. 25 Line 60 – Col. 26 Line 10). One would be motivated as such as this would allow a user to more readily identify, visually, a single application and its dependencies.

Claims 5 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Chodavarapu in view of Saini et al. (US 2016/0148223 A1), hereinafter “Saini”.
Regarding claim 5, where Chodavarapu teaches the computing platform of claim 1, and wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to trace the impact of the technology incident (displaying a subfunction of the greater function, and is displayed as a sequence of activities including the dependency information (Chodavarapu Paragraph [0101])), Chodavarapu fails to teach validating accuracy of data based on tracing.  
However, in analogous art, Saini validating accuracy of data based on tracing (generating a forecast model comprising ___ and using the forecast model, being tracked over time, to verify accuracy (Saini Paragraph [0019]) wherein the model is generated based upon a large number of data features and includes casual relationships (incidents) (Saini Paragraphs [0015] and [0017 – 0018])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Saini validating accuracy of a forecast model and the data therein and apply them to the teachings of Chodavarapu for the purpose of verifying accuracy of the tracing of the technology incident. One would be motivated as such as relationships between different data points can be highly dynamic and forecasting accuracy may fluctuate (Saini Paragraph [0002]) so reverification of the accuracy would be beneficial to the overall model.

Regarding claim 14, where Chodavarapu teaches the method of claim 10, further comprising tracing, by the at least one processor, the impact of the technology incident (displaying a subfunction of the greater function, and is displayed as a sequence of activities including the dependency information (Chodavarapu Paragraph [0101])), Chodavarapu fails to teach validating accuracy of data based on tracing.  
However, in analogous art, Saini validating accuracy of data based on tracing (generating a forecast model comprising ___ and using the forecast model, being tracked over time, to verify accuracy (Saini Paragraph [0019]) wherein the model is generated based upon a large number of data features and includes casual relationships (incidents) (Saini Paragraphs [0015] and [0017 – 0018])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Saini validating accuracy of a forecast model and the data therein and apply them to the teachings of Chodavarapu for the purpose of verifying accuracy of the tracing of the technology incident. One would be motivated as such as relationships between different data points can be highly dynamic and forecasting accuracy may fluctuate (Saini Paragraph [0002]) so reverification of the accuracy would be beneficial to the overall model.

Claims 6 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Chodavarapu in view of Gadiya et al. (US 2018/0203795 A1), hereinafter “Gadiya”.
Regarding claim 6, where Chodavarapu teaches the computing platform of claim 1, wherein the memory stores computer-readable instructions that, when executed by the at least one processor, cause the computing platform to perform operations (Chodavarapu Paragraphs [0142 – 0145] and Fig. 14), Chodavarapu fails to teach receiving a second user input that simulates a removal of one or more applications by interacting with one or more selectable graphical representations of the one or more applications, in response to receiving the second user input, tracing, using the business capability model, an impact of removing the of one or more applications, and causing a visual representation of data dependencies indicating the impact of the removal of the one or more applications to be displayed on the display device of the user computing device.  
However, in analogous art, Gadiya teaches receiving a second user input that simulates a removal of one or more applications by interacting with one or more selectable graphical representations of the one or more applications (user may select particular log entries corresponding with respective applications, and the GUI in response filters out or hides the unselected log entries (Gadiya Paragraphs [0027 – 0028])), in response to receiving the second user input, tracing, using the business capability model, an impact of removing the of one or more applications (hiding indicators associated with the hidden applications/log entries (Gadiya Paragraphs [0037 – 0039]) wherein the trace manager presents or hides the information associated with that log entry in response to the user selection (Gadiya Paragraphs [0027 – 0028])), and causing a visual representation of data dependencies indicating the impact of the removal of the one or more applications to be displayed on the display device of the user computing device (tracing call dependencies of a visible application by the trace manager (Gadiya Paragraphs [0033] and [0006]) hiding the trace of applications corresponding to hidden log entries (Gadiya Paragraphs [0027 – 0028])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Gadiya related to hiding certain application call dependencies and apply them to the teachings of Chodavarapu for the purpose of providing a visualization of application call dependencies. One would be motivated as such as the visualization may allow a user to trace application calls to provide performance monitoring (Gadiya Paragraphs [0004 – 0006]) and hiding certain applications allows for a more customized view.

Regarding claim 15, where Chodavarapu teaches the method of claim 10, Chodavarapu fails to teach receiving a second user input that simulates a removal of one or more applications by interacting with one or more selectable graphical representations of the one or more applications, in response to receiving the second user input, tracing, using the business capability model, an impact of removing the of one or more applications, and causing a visual representation of data dependencies indicating the impact of the removal of the one or more applications to be displayed on the display device of the user computing device.  
However, in analogous art, Gadiya teaches receiving a second user input that simulates a removal of one or more applications by interacting with one or more selectable graphical representations of the one or more applications (user may select particular log entries corresponding with respective applications, and the GUI in response filters out or hides the unselected log entries (Gadiya Paragraphs [0027 – 0028])), in response to receiving the second user input, tracing, using the business capability model, an impact of removing the of one or more applications (hiding indicators associated with the hidden applications/log entries (Gadiya Paragraphs [0037 – 0039]) wherein the trace manager presents or hides the information associated with that log entry in response to the user selection (Gadiya Paragraphs [0027 – 0028])), and causing a visual representation of data dependencies indicating the impact of the removal of the one or more applications to be displayed on the display device of the user computing device (tracing call dependencies of a visible application by the trace manager (Gadiya Paragraphs [0033] and [0006]) hiding the trace of applications corresponding to hidden log entries (Gadiya Paragraphs [0027 – 0028])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Gadiya related to hiding certain application call dependencies and apply them to the teachings of Chodavarapu for the purpose of providing a visualization of application call dependencies. One would be motivated as such as the visualization may allow a user to trace application calls to provide performance monitoring (Gadiya Paragraphs [0004 – 0006]) and hiding certain applications allows for a more customized view.

Claims 7 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Chodavarapu in view of Gadiya and further in view of Winther et al. (US 2010/0306010 A1), hereinafter “Winther”.
Regarding claim 7, where Chodavarapu and Gadiya teach the computing platform of claim 6, wherein the memory stores computer-readable instructions that, when executed by the at least one processor, cause the computing platform to perform operations (Chodavarapu Paragraphs [0142 – 0145] and Fig. 14) and in response to input, tracing, using the business capability model, an impact of adding the one or more applications (automatically generating and updating the business monitoring process when a new business process is added which results in receiving performance of the new business process in the model (Chodavarapu Paragraph [0035]) in response to the user selection, the part of the logical model specifying the series of activities is provided as a sub-function of the greater function, and is displayed as a sequence of activities including the dependency information (the incident analogous to the aforementioned sub-function of a transaction) (Chodavarapu Paragraph [0101])), Chodavarapu and Gadiya fail to teach receive a third user input simulating an addition of one or applications by interacting with the graphical user interface and cause a visual representation of data dependencies indicating the impact of the addition of the one or more applications to be displayed on the display device of the user computing device.  
However, in analogous art, Winther teaches receive a third user input simulating an addition of one or applications by interacting with the graphical user interface (user may select module of an enterprise resource system to add a graphical representation of an element (Winther Paragraph [0014])), and cause a visual representation of data dependencies indicating the impact of the addition of the one or more applications to be displayed on the display device of the user computing device (adding graphical representations of the selected element and additionally adding the dependencies of the element (Winther Paragraph [0014])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Winther related to adding new elements to be observed in an enterprise resource system and apply them to the teachings of Chodavarapu and Gadiya for the purpose of identifying impacted dependencies in the system. One would be motivated as such as, in this manner, the user can identify and display the modules that may be of interest to the user based on their dependency relationship with a particular element (Winther Paragraph [0004]).

Regarding claim 16, where Chodavarapu and Gadiya teach the method of claim 15 and in response to input, tracing, using the business capability model, an impact of adding the one or more applications (automatically generating and updating the business monitoring process when a new business process is added which results in receiving performance of the new business process in the model (Chodavarapu Paragraph [0035]) in response to the user selection, the part of the logical model specifying the series of activities is provided as a sub-function of the greater function, and is displayed as a sequence of activities including the dependency information (the incident analogous to the aforementioned sub-function of a transaction) (Chodavarapu Paragraph [0101])), Chodavarapu and Gadiya fail to teach receive a third user input simulating an addition of one or applications by interacting with the graphical user interface and cause a visual representation of data dependencies indicating the impact of the addition of the one or more applications to be displayed on the display device of the user computing device.  
However, in analogous art, Winther teaches receive a third user input simulating an addition of one or applications by interacting with the graphical user interface (user may select module of an enterprise resource system to add a graphical representation of an element (Winther Paragraph [0014])), and cause a visual representation of data dependencies indicating the impact of the addition of the one or more applications to be displayed on the display device of the user computing device (adding graphical representations of the selected element and additionally adding the dependencies of the element (Winther Paragraph [0014])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Winther related to adding new elements to be observed in an enterprise resource system and apply them to the teachings of Chodavarapu and Gadiya for the purpose of identifying impacted dependencies in the system. One would be motivated as such as, in this manner, the user can identify and display the modules that may be of interest to the user based on their dependency relationship with a particular element (Winther Paragraph [0004]).




Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Barras (US 2008/0126858 A1) which teaches addressing faults and errors I a computing system by producing a visual representation of the severity of fault conditions. 
Kass et al. (US 2006/0230071 A1) which teaches receiving event information to be used in a customized model for interpreting the events and the implications of the events.
Rogers (US 2021/0352099 A1) which teaches collecting data to provide a graphical user interface to deduce interactions between computer elements in an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454